PER CURIAM:
Robert McBride appeals the district court’s orders dismissing this action challenging the constitutionality of a Virginia statute and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McBride v. Commonwealth of Virginia, No. 2:08-cv-00367-RBS-JEB (E.D. Va. filed Sept. 9, 2008, entered Sept. 11, 2008; filed Sept. 23, 2008, entered Sept. 25, 2008). We dispense with oral *173argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.